STEVEN H. FELDERSTEIN, State Bar No. 056978 PAUL J. PASCUZZI, State Bar No. 148810 FELDERSTEIN FITZGERALD WILLOUGHBY & PASCUZZI LLP 400 Capitol Mall, Suite 1450 Sacramento, CA95814 Telephone: (916) 329-7400 Facsimile: (916) 329-7435 Attorneys for Consolidated Debtor UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF CALIFORNIA SACRAMENTO DIVISION In re: LARGE SCALE BIOLOGY CORPORATION, et al. Consolidated Debtor. Tax ID #77-0154648 CASE NO.06-20046-A-11 Jointly Administered Chapter 11 DCN:FWP-40 Date:August 2, 2007 Time:9:00 a.m. Crtrm:28 MOTION TO APPROVE SALE AND ASSIGNMENT OF NICOTIANA LICENSES TO ICON GENETICS GMBH FREE AND CLEAR OF INTERESTS SUBJECT TO OVERBIDS AND RELATED RELIEF Large Scale Biology Corporation, et al. (“LSBC” or the “Consolidated Debtor”), files this motion to approve the sale and assignment of certain licenses related to the Nicotiana field (the “Icon Licenses”) free and clear of liens and interests to Icon Genetics GmbH for $50,000 subject to overbids (the “Motion”).In support of this Motion, LSBC respectfully represents: JURISDICTION 1.The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334 and 157.This matter concerns the administration of the bankruptcy estates herein, and accordingly, this is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A), (N) and (O).Venue is proper pursuantto 28 U.S.C. §§ 1408 and 1409.The statutory basis for relief is 11 U.S.C. §§ 105, 363, and 365.Federal Rules of Bankruptcy Procedure 2002, 6004 and 9014 are applicable to this proceeding. 2.LSBC filed its bankruptcy petition on January 9, 2006.LSBC’s case is jointly administered with the cases of its two subsidiaries, Large Scale Bioprocessing, Inc, and Predictive Diagnostics, Inc., pursuant to order of the Court.The Debtors’ First Amended Joint Plan of Liquidation, as modified, was confirmed by order of this Court entered October 12, 2006, and went effective on October 23, 2006 (the “Plan”).The Plan provides in section 6.3 that transactions outside the ordinary course of business shall be approved by the Court, except transactions that have a net effect of less than $25,000.Because this transaction has a net effect of more than $25,000, the Consolidated Debtor files this Motion for Court approval. MOTION TO APPROVE SALE AND ASSIGNMENT OF NICOTIANA LICENSES TO ICON GENETICS GMBH -1- RELIEF REQUESTED 3.The Consolidated Debtor respectfully requests the Court to enter an order: a.Authorizing the Consolidated Debtor to enter into the Asset Purchase Agreement, attached as Exhibit A to the Exhibit document filed herewith, with Icon Genetics GmbH (“Icon”), for the sale of the Icon Licenses for $50,000, subject to overbids; b.Approving the Consolidated Debtor’s assignment of the Icon Licenses, as defined in the Assignment and Assumption of Licenses and Schedule 1.01 attached thereto, a true and correct copy of which is attached as Exhibit B to the Exhibit document filed herewith; c.Transferring the Icon Licenses described in the Asset Purchase Agreement pursuant to Bankruptcy Code section 363(f) free and clear of all Liens (as defined in the Asset Purchase Agreement), including: i.Any and all liens, claims, interests, and encumbrances of Kevin J. Ryan, Kentucky Technology, Inc., Agility Capital, LLC, Earl L. White, Robert Erwin IRA, and Kevin Ryan IRA, as such liens either do not attach to intellectual property or the Icon Licenses, or have been satisfied in full; ii.The lien of Woodlawn Foundation with such lien to attach to the proceeds of sale; iii.Any statutory liens that may arise under nonbankruptcy law based on the Consolidated Debtor’s insolvency proceedings or otherwise; iv.Any and all liens, claims, interests, and encumbrances of any person served with the Motion on the ground that such liens are in bona fide dispute; and v.All unrecorded liens to the extent such liens were required to be recorded to be perfected on the intellectual property. MOTION TO APPROVE SALE AND ASSIGNMENT OF NICOTIANA LICENSES TO ICON GENETICS GMBH -2- d.Approving the overbid procedures set forth herein; e.Considering any overbids presented at the hearing on this Motion in accordance with the overbid procedures set forth herein and reserving the right to continue the hearing on this Motion if more time is needed for overbids; f.Approving Section 1.04, Article IV and Article VII of the Asset Purchase Agreement as immediately binding upon and enforceable obligations of the Consolidated Debtor in accordance with the Asset Purchase Agreement; g.Authorizing the Consolidated Debtor to execute and enter into the Reaffirmation Agreement and Reaffirmation Agreement, Assignment and Assumption Agreement which are attached as Exhibits E and F to the Exhibit document filed herewith, as further referenced below and as executed and dated contemporaneously with the Asset Purchase Agreement; and h.For such other and further relief as is just and appropriate in the circumstances of this case. BACKGROUND FACTS SPECIFIC TO MOTION 4.LSBC is a biotechnology company, founded in 1987 to use new methods of genetic engineering to produce pharmaceutical proteins and vaccines at a lower cost than is possible with traditional manufacturing methods. 5.The confirmed Plan provides for the liquidation of all of the assets of the estate.LSBC is the licensee of certain patents owned or licensed by Icon to LSBC.More specifically, LSBC is the licensee under:(a) a License and Development Agreement (“L and D Agreement”), dated as of March 1, 1999, by and between Biosource Technologies, Inc., Icon Genetics, Inc, and the International Institute of Cell Biology, National Academy of Sciences of Ukraine(“Institute”), as reaffirmed pursuant to that certain Reaffirmation Agreement executed and dated contemporaneously with the Asset Purchase Agreement, granting an exclusive worldwide license in the Nicotiana Field under the Icon Inventions and the Institute Inventions (as such terms are defined in the L and D Agreement) and certain nonexclusive rights; and (b) a License Agreement, dated as of September 2, 2001, by and between Agenetics Corporation (an affiliate or predecessor in interest of LSBC) and Icon, as reaffirmed, assigned and assumed pursuant to that certain Reaffirmation, Assignment and Assumption Agreement executed and dated contemporaneously with the Asset Purchase Agreement, granting a worldwide license in the Nicotiana Field under the Icon Patents (as defined in this License Agreement), which license contains inconsistent terms regarding exclusivity, but is clarified by a side letter dated December 27, 2005, designating the license as nonexclusive, all as more specifically described in the Asset Purchase Agreement attached as Exhibit A to the Exhibit document filed herewith (collectively, with the "Documentation" described in the Asset Purchase Agreement, the “Icon Licenses”).1 MOTION TO APPROVE SALE AND ASSIGNMENT OF NICOTIANA LICENSES TO ICON GENETICS GMBH -3- 6.A general description of the Icon Genetics' technology licensed to LSBC being transferred to Icon Genetics under the terms of the Asset Purchase Agreement is as follows: Intellectual property licensed from Icon Genetics AG includes technology for gene expression in tobacco plants (Nicotiana) and related processes for the modification of the contents and properties of Nicotiana plants and plant seeds, such technologies encompassing viral, bacterial and/or eukaryotic gene delivery and expression vectors.Technologies include: · Plastid transformation of tobacco including gene disruption and gene replacement · Novel technology utilizing translational (IRES) elements instead of transcriptional (promoter) ones · Transgenic plants devoid of antibiotic markers and free of viral and bacterial promoters and other elements · Viral vectors for targeted nuclear integration · Multi-component systems for safer biological containment including zero-level expression in an un-induced state · DNA-encoded information system to track transgenes · Plant artificial chromosomes · Virus-based fusion protein purification process More information regarding the Icon licenses and the technology covered thereby is available from Consolidated Debtor under the terms of a confidentiality agreement. Prospective bidders seeking more information should contactLindsay Hover at Venturi &
